DENIED and Opinion Filed September 14, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00894-CV

                        IN RE CALEB MOORE, Relator

           Original Proceeding from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-22-02528-E

                         MEMORANDUM OPINION
                 Before Justices Molberg, Pedersen, III, and Garcia
                             Opinion by Justice Garcia

       Before the Court is relator Caleb Moore’s September 12, 2022 petition

seeking a writ of mandamus compelling the trial court to make a finding, whether

by judicial notice or other means, of its docket conditions during the first sixty days

after relator filed his motion to dismiss pursuant to the Texas Citizens Participation

Act.

       Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that relator lacks an adequate appellate remedy. In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.
proceeding). After reviewing relator’s petition and record, we conclude that relator

has failed to demonstrate entitlement to mandamus relief.

      Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P.

52.8(a).



220894f.p05                               /Dennise Garcia//
                                          DENNISE GARCIA
                                          JUSTICE




                                        –2–